COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-13-00532-CR

Thomas Jefferson Smallwood, Jr.            §    From the 396th District Court

                                           §    of Tarrant County (1343309R)

v.                                         §    August 6, 2015

                                           §    Opinion by Justice Dauphinot

The State of Texas                         §    (p)

                         JUDGMENT ON REHEARING

      After considering the Appellant’s motion for rehearing, we deny the motion.

We withdraw our April 30, 2015 opinion and judgment and substitute the

following.

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Lee Ann Dauphinot______________
                                           Justice Lee Ann Dauphinot